DISSENTING OPINION OP
ME, JUSTICE WOLE.
I cannot see that the facts produced at the trial fundamentally changed the legal aspects of the case as developed *83in otir opinion on the demurrer. Amy v. Verges, 33 P.R.R. 359. No valid consideration passed from Verges to the children of Amy. Verges knew that he was canceling a debt that Amy owed and no matter how benevolent the intention of Verg’es was to the children of his sister, that was all the consideration that actually passed from Verges to Amy. Emphasis should be laid on the fact that Verges knew1 and was bound to know that Amy was attempting to dispose of his children’s property while in fact paying his own debt.
The order of the court authorizing Amy to sell the property of his children in my opinion cannot help Verges. That order was the mere habilitation of Amy to give him sufficient authority to sell the said property. An analogy .may be found in the case of People v. Rosaly, 227 U. S. 270, where the Supreme Court held that the enabling words “to sue and be sued” merely fixed the status of the body politic. The order in question did not authorize Amy to do anything but sell. It did not authorize him to pay his debts or give the property of his children away. Even if Verges had handed Amy the cash for the property and Amy had used the money to pay his debt to Verges, a court of equity would recognize the transaction as not transferring any consideration to the children of Amy.
Nor do I find any ratification or estoppel in the children of Amy. The fact that the father, indebted to his children in very many aspects, made a blanket second mortgag’d to them out of which they realized a little something, cannot constitute a ratification. Like any other creditor they had a right to prelate any profits or benefit they obtained to some other one of the many obligations owing to them by their father.